DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The previous objection to claim 1 has been withdrawn in light of the claim amendments.  Additionally, the previous rejection of the claims under 35 USC 112(b) has been withdrawn in light of the claim amendments.  However, a new rejection of the claims (4 and 6) was set forth below in light of the claim amendments.

Applicant's arguments, filed 10/6/2021, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 4-6 that the human mind is not capable of transmitting a web query / barcode information nor storing barcode information.
The Office respectfully disagrees.  First, regarding the use of a web query: It is noted that generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea itself.  Recited Internet/computer limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment and do not add significantly more than the abstract idea itself.  Viewing the limitations as a combination does not add anything Second, the recited UPC, EAN, barcode (optional) elements are merely identifiers of data.  And, at least a UPC is merely a string of numbers, and a barcode is represented by an image.  These elements therefore merely identify a data object.  And, thus the claim is merely directed to searching for data objects (with generic computing elements) which may abstractly be represented by text, numbers, or shape/image.  Such activities are reasonably construed as capable of being performed in the mind.  
Additionally, Applicants argue on pages 5-6 that the specification discusses technical improvements over the prior art.   
The Office respectfully disagrees.  The MPEP section cited is directed to the claim language.  Applicants appear to be arguing that the Specification represents a technical improvement.  However, it is the claim language that is at issue. 
Therefore, the previous rejection of the claims under 35 USC §101 is maintained. 


Applicant’s arguments on pages 6-8 concerning the rejection of the claims under 35 USC §103 appear to be primarily directed to the newly amended claim language.  These arguments are moot in light of the new rejections, citing new references, which have been set forth below to address the amended claim language.    



Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level reading user product reviews and choosing which product sounds most desirable.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps including searching for / querying for product identifiers, reading user postings/writings, reading information about certain products, deciding whether the postings/writings are product reviews, deciding whether the reviews concern a certain product type, remembering what was read concerning the particular product reviews/writings, and using that information as a guide/recommendation (for making purchasing decisions, for example).  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.
It is further noted that there is no generic hardware explicitly claimed.  
transmitting a web query comprising at least one of a Universal Product Code, European Article Number (EAN) and a barcode of the at least one skin care product to obtain a plurality of User Generated Content (UGC) related to the at least one skin care product” encompasses searching for particular products (making use of identifiers).  [A]nalysing the plurality of UGC to identify at least one feedback merely encompasses reading or hearing about such products from another user of that product and recognizing that what one read/heard was a review.  The “association” limitation (determining association between the at least one skin care product and the at least one feedback based on the analysis) encompasses recognizing that the review concerned a particular product type (re:  a skin care product).  “Storing” information (storing information including the at least one feedback, the at least one of the UPC, EAN and barcode of the at least one skin care product, and the determined association between the at least one feedback and the information of the at least one skin care product) encompasses remembering it, using a particular identifier.  And, “using the stored information for making the recommendation” merely encompasses that one remembers this “association” and acts (or potentially acts) upon it.  In other words, one remembers reading about a particular product, and acts upon what one remembered reading (i.e., buys, orders, avoids buying the product). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the 

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps including searching for products using identifiers, analyzing information obtained in the search to identify that such information is related to the review/feedback of the product, determining an association between the product and review/feedback, storing or remembering any such association with product identifiers, and using the stored association as a guide/recommendation.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind.  
The computing elements (e.g., web query and use of data identifiers) are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea 
Accordingly, these elements do not integrate the abstract idea into any practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., steps of searching for products using identifiers, analyzing information obtained in the search to identify that such information is related to the 
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  

Claims 2 and 4-6 depend upon claim 1, and do not correct the issues set forth above.   


Claim 2 merely recites particular types of electronic postings/writings (which could conceivably be printed materials from these electronic postings/writings) that would be available for one to read.  Claims 4 and 6 are appear to add a probability that one would make a particular decision after reading reviews/feedbacks.  Yes, no and maybe are the probabilities that one uses in life to make decisions, even after reading reviews/feedbacks.  And, the use of “probability” is claimed in a generic manner.  Claim 5 merely adds that different sources may be used from which to read reviews.  None of these limitations changes the rationale set forth above.  
Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4:   First, the claim recites a validity determination.  It is unclear how the mere tallying of numbers of “similar” claims results in them being [probably] valid.  It seems that validity perforce requires an analysis of content, which is not required by the claim.  Second, it is unclear what “similar” means and how similarity is determined.  Two feedback entries of the same character length?  Lengths of 7 and 8 characters? 7 and 12 characters?  It seems that “similarity” also requires an analysis of feedback content.  
Therefore, the scope of the claim is ambiguous.


Claim 6 depends upon claim 4, and is therefore likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. §103 as being unpatentable over Horton et al (US Patent Application Publication No. 2019/0080385, hereafter IOT 2010, Tokyo, Japan, Nov. 29 – Dec. 1, 2010, pp. 1-7, hereafter referred to as “Karpischek”).

Regarding independent claim 1:  Horton teaches A method of recommending at least one skin care product to a user, the method comprising: … skin care … skin care …; (See Horton Abstract and Fig. 2, esp. #220 and #230 discussing user reviews of topical skin products and personal care devices.  Also see paragraph [0030] discussing the extraction of reviews associated with topical skin products.  And refer to paragraphs [0032] and [0036] teaching a variety of products for skin care, including a cleanser device and topical skin products.  See also paragraphs [0018]-[0019] discussing the exemplary use of personal care devices and topical skin products as products for the treatment of skin areas of the body.) analysing the plurality of UGC to identify at least one feedback; (See Horton paragraph [0030] teaching the extraction of information related to skin care products and devices [which may also be characterized as “products”] and the determination of positive and negative reviews.) determining association between the at least one skin care product and the at least one feedback based on the analysis; (See Horton paragraph [0030] teaching the extraction of information related to skin care products and devices [which may also be characterized as “products”] and establishing a “fitness” level between skin care devices and topical products.) … of the at least one skin care product; (See and using the stored information for making the recommendation of the at least one skin care product. (See Horton paragraph [0031] teaching the generation of recommendations regarding skin care devices and topical products.)
However, Horton does not explicitly teach the remaining limitations as claimed.  Teo, though, teaches storing the at least one feedback and the determined association between the at least one feedback and the information … ; (See Teo paragraph [0042] discussing the exemplary storage of feedback associated with a product ID in a feedback database.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Teo for the benefit of Horton, because to do so provided a designer with options for implementing a system capable of facilitating real-time, product feedback collection, as taught by Teo in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management of product information, including user reviews.  

Although Horton discusses the use of barcodes with user devices associated with skin products in [0025] and Teo discusses associating products and barcodes in [0031] and [0052], Horton in view of Teo does not explicitly teach the remaining limitations as claimed.  Karpischek, though, teaches transmitting a web query comprising at least one of a Universal Product Code, European Article Number (EAN) and a barcode of the at least one … product to obtain a plurality of User Generated Content (UGC) related to the at least one … product; (See Karpischek page 2, 2nd paragraph of the section entitled “III. CONCEPT” discussing the use of barcodes/GTINs [like UPC and EAN] to query a web service of product information and comments/ratings.  See also page 4, the section entitled “D. Application Flow” discussing the use of GTIN product identification information to query web services and the ability to receive and create comments on products.  The 2nd-4th bulleted paragraphs on page 4 also describe web-based databases of US, European and global product information using UPC, EAN and GTIN identifiers.) …, the at least one of the UPC, EAN and barcode … (See Karpischek page 2, 2nd paragraph of the section entitled “III. CONCEPT” discussing the use of barcodes/GTINs [like UPC and EAN] to query a web service of product information and comments/ratings.  See also page 4, the section entitled “D. Application Flow” discussing the use of GTIN product identification information to query web services and the ability to receive and create comments on products.  The 2nd-4th bulleted paragraphs on page 4 also describe web-based databases of US, European and global product information using UPC, EAN and GTIN identifiers.)


Regarding claim 2:  Horton teaches wherein the plurality of UGC comprises at least one of a social media post, a blog entry, a comment and a forum discussion.  (See Horton paragraph [0029] teaching the use of a variety of sources for user reviews, including social media sites such as Facebook.)  


Regarding claim 4:  Horton teaches further comprising: determining a number users who provided the at least one feedback; and determining a probability that the at least one feedback is valid based on a ratio of a number of similar ones of the at least one feedback to a total number of the at least one feedback.  (See Horton paragraphs [0030] and [0035]-[0036] teaching the use of multiple reviews/feedbacks, in the context of [0033] discussing the use of probability and products previously rated by a user.)  

Regarding claim 5:  Horton teaches wherein the plurality of feedbacks is associated with a plurality of data sources comprising the plurality of UGC.  (See Horton paragraph [0029] teaching the use of a variety of sources for user reviews, including social media sites such as Facebook, e-commerce sites such as Amazon, blogs, etc.)  

Regarding claim 6:  Horton teaches further comprising comparing the determined probability with a predetermined threshold,  (See Horton paragraph [0033] teaching the use of a probability estimation that exceeds a use “like” threshold.)  
However, Horton does not explicitly teach the remaining limitations as claimed.  Teo, though, teaches wherein the storing of the information is based on the probability exceeding the predetermined threshold (See Teo paragraph [0042] discussing the exemplary storage of feedback associated with a product ID in a feedback database.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
“Barcode”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Barcode on Jan 14, 2022, pp. 1-20.
Discusses barcode types such as UPC and QR codes (page 1, paragraphs 1 and 3).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




January 14, 2022